Citation Nr: 1142459	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  07-38 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability (characterized as residuals of lumbosacral herniation, status post L4-L5 discectomy, to include as secondary to service-connected residuals of a left medial collateral ligament tear).  

2.  Entitlement to a total disability rating for individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, M.S., and B.G.



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to April 1992.  

The claim for service connection comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied entitlement to service connection for a back disability, characterized as residuals of lumbosacral herniation, status post L4-L5 discectomy, to include as secondary to service-connected residuals of a left medial collateral ligament tear.  

A hearing on the claim for service connection was held before the undersigned Veterans Law Judge sitting at the RO on February 26, 2009.  A copy of the hearing transcript has been associated with the file.  

In November 2009, this claim was remanded for notice and employer records.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In February 2011, the Veteran filed a new claim for an increased rating for his service-connected depression.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

FINDING OF FACT

A preponderance of the evidence is against the finding that a back disability had its clinical onset in service or is otherwise related to active duty or service-connected residuals of a left medial collateral ligament tear.  


CONCLUSION OF LAW

A back disability was not incurred or aggravated in service and is not proximately due to or the result of service-connected residuals of a left medial collateral ligament tear.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2006 and April 2010 letters, the AOJ satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  Also in the July 2006 letter, the Veteran was informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has been able to participate effectively in the processing of his claims and the duty to notify has been met.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All adequately identified and available medical records have been secured.  The Veteran has been given a VA examination and a VA opinion was obtained.  There is no etiology opinion on the issue of direct service connection, but the Board finds that such an opinion is not necessary because, as explained below, the Veteran is not credible.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The duty to assist has been met.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Additionally, under § 3.310(a) of VA regulations, service connection may be generally established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006.  The Veteran has the responsibility to establish a pre-aggravation baseline level of disability with medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2010); 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The findings as to the baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. Part 4) for evaluating that particular nonservice-connected disability.  § 3.310(b).  

When the claim is in equipoise, the reasonable doubt rule is for application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

In adjudicating this case, the Board must discuss competency and credibility.  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(2) (2011).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) and Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited within).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

The Veteran contended in his January 2007 notice of disagreement that his low back pain with left leg pain was caused by his knee disability.  In a May 2007 lay statement, the Veteran said he had a back disability with radiculopathy or pain radiating to the left extremity since October 2004.  His disabilities had a severe effect on him financially; he lost his job, home and had to move in with his mother.  He was unable to care for his wife and children.  Several friends and relatives signed this statement.  Each signer did not identify who they were, how they knew the Veteran and how they knew the facts in the statement.  Similar statements were submitted in June 2007.  

By his December 2007 appeal, the Veteran asserted three theories of his case: direct service connection, that his service connected left knee caused his back disability, and that his service connected left knee aggravated his back disability.  In December 2008, the Veteran stated he wished to withdraw his claim or theory of secondary service connection or aggravation and pursue a service connection claim on a direct basis.  

In November 2007, the Veteran submitted a lay statement signed by various people.  It said the Veteran received a back injury in service that may be related to the back problems he has today.  A drill sergeant kicked him which caused him to fall on his back.  Next he was pushed from the top of high bleachers in which he fell very hard on his back.  Finally, he was pushed off of some stairs causing him to fall onto a cement floor.  He said that he was told by a drill sergeant to "be quiet" about the situation and was being medically discharged for his knee anyway.  As a result, the Veteran did not report the back injuries or problems.  He still had back problems despite back surgeries in 2005 and 2007.  The Veteran was disabled and this had affected his occupational and personal life.  Again, several persons signed this statement.  Each signer did not identify who they were, how they knew the Veteran and how they knew the facts in the statement.  

In December 2007, a fellow soldier (M.S.) said he was in basic training with the Veteran and remembered some of the Veteran's problems.  He described an incident during a physical training run.  A drill sergeant yelled at the Veteran and pushed him down a hill.  M.S. thought after that incident the Veteran started to have knee and back problems.  The same month, the Veteran's wife stated that the Veteran suffered from a back condition which was incurred while he was in the military.  

At the February 2009 Board hearing, the Veteran was still proceeding under the theory that his back disability is aggravated by his service-connected knee disability.  (Transcript, p 2.)  The Veteran's representative stated: "The claim is two-parted, started on active duty but it was aggravated, currently aggravated by his service connected knee condition."  (Transcript, p 3.)  The Veteran asserted he was pushed by his drill sergeant and fell.  (Transcript, p 4.)  He said the drill sergeant did not want the Veteran to see the doctor about his back.  Id.  When asked if he saw the doctor on active duty, the Veteran essentially said no, but "something should be in the file.  It's not."  (Transcript, p 6.)  He said when he left the Army he had back pain and now he still had back pain.  Id.  He did not remember when the incident with the drill sergeant occurred.  (Transcript, p 7.)  The Veteran did some less strenuous labor work after service then worked for the state.  (Transcript, p 8.)  He said he did not have a back injury after military service.  Id.  He said he first saw a doctor for his back in 2003.  (Transcript p 9.)  

The Veteran said Dr. Torres told him that his service-connected knee disability aggravated his back disability.  (Transcript, pp 13-14.)  The Veteran's fellow service member, M.S., also testified at the hearing.  He said he was in the same unit as the Veteran in service.  (Transcript, p 17.)  He recalled the Veteran being pushed down a hill by their drill sergeant and then helping the Veteran from the dispensary afterward.  (Transcript, pp 17-18.)  M.S. said he remembered the Veteran complaining of back pain after and during the accident.  (Transcript, pp 17-19.)  M.S. said that he remained friends with the Veteran and the Veteran has continued to complain of back pain.  (Transcript, p 20.)  

The Veteran's sister, B.G., who also testified, said the Veteran had complained about a back condition since he came home from service.  (Transcript, p 21.)  The Veteran said he filed a worker's compensation claim for his back when he worked for the state, but it was denied because it did not occur on the job.  (Transcript, p 22.)  

Most service treatment records deal with the Veteran's knee complaints.  A January 1992 separation report of medical history and examination showed the clinical evaluation of the spine was normal.  In the Report of Medical History, the Veteran denied having or ever having had recurrent back pain.  A February 1992 Department of Defense vocational rehabilitation report shows that the Veteran reported being put on medical hold after twisting his leg during a physical training exercise in the fourth week of basic training.  He suffered a torn ligament in his knees.  He was expected to recover in several months and was currently unable to engage in physical activity involving the knee area.  

The Veteran's DD 214 shows he separated due to "physical disability-temporary."  A year after separation, the military gave the Veteran a follow up examination as he was still on the temporarily disabled or retired list.  This March 1993 examination noted findings on the left knee only.  

Post service records show that in October 1997 a private doctor's record showed the Veteran checked that he had no recurrent back pain.  One month later, the Veteran filed a claim for his left knee and did not complain of back problems.  At a December 1999 VA joint examination for the knee, no back complaints were noted; he had a normal gait, could touch his toes, and had a normal range of motion.  

Intervening events between service and the onset of the disability included a March 2001 VA record showing a motor vehicle accident (MVA).  In March 2001, a VA primary care record showed that lifting at work caused muscle soreness.  

In November 2004, a Quincy clinic record showed an assessment of low back pain that still hurt.  The assessment was musculoskeletal back pain.  An MRI of the lumbar spine for that month showed disc degeneration at L4-L5 with disc bulge.  It was noted that the Veteran had back pain for about two weeks.  Another November 2004 Quincy clinic record showed the Veteran had a several week history of low back pain.  He hurt it when getting out of bed about three weeks prior.  The assessment was degenerative disc disease with some left L4-5 neural foraminal encroachment.  

In December, the Veteran went to see Dr. Alexander.  He again complained of low back and left leg pain.  He experienced the onset of low back pain with sciatica about one and a half months ago.  "He has had no prior events relating to the spine."  Past medical history was only remarkable for jaw surgery after an accident.  The assessment was disc herniation left L4-5 with left L5 radiculitis/sciatica.  There were no findings of nerve compression.  

A February 2005 pain management record showed the Veteran complained of left-side low back pain that radiated.  He had onset in early November while mowing the yard.  

A June 2005 record that appears to be from Dr. Park showed that the Veteran was being followed for spine and lower extremity pain.  It reads: "He states the pain started around November 2004 with no injury."  

Also that June, the Veteran's state employer decided to dismiss the Veteran from his job as a clerk.  The factual circumstances section noted that the Veteran was using authorized leave without pay due to a back injury he sustained off duty.  He was given the opportunity to obtain medical authorization for leave but did not do so; as a result he was being dismissed.  Only a partial copy of the letter was provided.  

In July 2005, Dr. Park performed a lumbar spine operation; L4-5 laminectomy, facetectomy, discectomy, osteophytectomy and neurolysis.  A follow up note to this surgery from September shows the Veteran had recently "fell on the concrete when attempting to sit in a chair."  Since that time he had radiating pain.  In October, an MRI showed a large left recurrent disc extrusion at L4-5 with nerve root involvement.  In December, Dr. Park, who noted the prior fall, performed an operation of a revision discectomy.

In early 2006, Dr. Park records showed the Veteran was doing well after the revision discectomy, but then in July X-rays showed a partially sacralized L5 vertebrae, which was possibly stressing the L4-5 disc more than normal.  In August, an MRI showed that post-surgical changes were found but mild disk degeneration was still seen at L4-5.  Dr. Park wrote in a letter that fusion was recommended.  

The Veteran got a second opinion from Dr. Mac Millan in November.  Dr. Mac Millan wrote that the Veteran's back problems started in 2005.  The impression was significant symptoms of back pain with "congenital abnormalities with the L4-5 junction as well as two surgical procedures.  A December 2006 VA follow-up showed chronic low back pain that was not responding to treatment.  

In December 2006, a VA examination showed that the claims file and medical records were reviewed.  The Veteran claimed that due to his service-connected left knee disability he was unable to put weight on his left leg and this caused a change in the way he walked and caused pain in his lumbar area.  His past spine surgery was noted.  The diagnosis was the residuals of a lumbosacral herniation status post L4-5 discectomy.  

The examiner opined that the Veteran's spine disability was not caused or the result of his service-connected left knee disability.  The rationale was that medical literature did not support this connection.  

Medical studies have demonstrated that it is unlikely that injuries to the knee such as a meniscal tear involving either the medial or lateral meniscus or any consideration, e.g. chondromalacia of the patella etc., that caused a mild or moderate degree of limping would have any major detrimental effect on the lumbar spine or opposite lower extremity.  Foot and ankle problems causing a temporary limp of low magnitude are also unlikely to create a load transmission of any significant magnitude to cause additional stress on the spine or other leg.  

In 2007, a VA neurosurgeon recommended a transforaminal lumbar interbody fusion (TLIF).  This was completed in March 2007.  In an April 2007 VA neurosurgery note, a nurse said that she told the Veteran the neurosurgery department was not in a position to determine the cause of his lumbar symptoms and that they could not say with any certainty that his back problem was caused or worsened by his knee problems.  A May 2007 letter to the Veteran said the same.  

In July 2007, a VA physical therapy note showed the date of onset for his back problems as 2004.  He still had low back pain.  In July 2007, a VA neurosurgery record showed the Veteran had persistent and radiating low back pain.  The Veteran also had isolated knee pain.  He was encouraged not to use previously prescribed narcotics and to do physical therapy.  In September, the Veteran reported he fell while sitting in a plastic lawn chair.  A primary care note found that chronic back pain was exacerbated by a fall.  A follow up record found a soft tissue injury with evidence of low back strain.  No compressive neuropathy was found.  He was strongly encouraged to pursue an exercise program.  When asked about his goals of therapy in a physical therapy note, the Veteran said he wanted a back disability rating.  

An October 2007 VA psychiatry initial assessment record showed the Veteran reported he did not know the source of his back injury.  He was asked if he had ever been abused and denied a history of abuse as a victim or perpetrator.  

In October 2008, a VA examiner reviewed the claims file and medical records.  An opinion on secondary aggravation or whether the service connected left knee was aggravating the lumbar spine was sought.  The examiner stated the left knee disability did not aggravate the lumbar spine disability because medical literature, medical records and clinical experience did not support secondary aggravation.  The examiner stated: "There is no objective medical evidence that the Veteran's low back condition is aggravated by his service-connected left knee condition beyond the natural progression of the low back condition."  

An April 2009 VA primary care follow up record by Dr. Torres appears several times in the file.  There is an unaltered copy and an altered copy in the file.  The unaltered copy states: "he (sic) says that the knee ligament tear causes him to shift weight and that is the cause of his LS herniations."  She goes on: "Patient also says that his pain is aggravated by his knee condition."  In the assessment, Dr. Torres notes the Veteran's failed back syndrome was stable and that the Veteran was obese.  The altered copy in the file has a sentence reads: "I says that the knee ligament tear caused him to shift weight and that is the cause of his lumbosacral herniations."  The "I" is written over the typed "he" in the record.  

In a July 2011 VA examination report for an increased rating for the knee, the examiner references an April 2009 record on the Computerized Patient Record System (CPRS) and states that the Veteran was "shifting weight to his back due to his L knee condition."  

As an initial matter, the Board finds that the April 2009 VA record submitted by the Veteran was altered by the Veteran to obtain VA benefits.  It's clear from examining these documents that the Veteran scratched out "he" and wrote "I" to make it look like Dr. Torres was giving an etiology opinion stating that his back disability was caused by his service-connected left knee disability.  This altered piece of evidence is assigned no weight, except in determining the Veteran's credibility.  Likewise, the reference in the July 2011 VA examination report clearly refers to the altered document and statements in that report regarding the effect the left knee had on the back are of no probative value.  Medical opinions have no probative value when they are based on an inaccurate factual predicate, such as the veteran's self- reported and inaccurate history.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 548 (1993)

The Board finds the Veteran is competent to state what he has observed and experienced.  M.S. is competent to state what he observed about the Veteran in and out of service.  B.G. is competent in stating what she observed about the Veteran and his disability.  

Those who submitted lay statements are technically competent to state what they actually observed about the Veteran and his disability.  However, those who simply signed a general statement without explaining who they were, what they specifically observed about the Veteran, and how long they knew the Veteran are not competent; competence requires a person to have knowledge of the facts or circumstances and convey matters that can be observed and described.  See 38 C.F.R. § 3.159(a)(2).  If one does not explain how they know a certain fact it is not ascertainable whether they actually observed it.  

The Board finds the Veteran is not credible because he altered a document and submitted it to VA to bolster his claim.  Also he denied recurrent back pains during separation, after service and essentially until 2004, when he suffered a back injury getting out of bed in the morning.  He attempted to file for worker's compensation for this injury, which was unsuccessful.  Thereafter, he filed for VA benefits and began to describe back problems that persisted since service.  The Veteran's testimony is neither consistent nor reliable and is assigned no weight.  

The Board finds M.S. is credible in stating his observation of events in service.  However, his statements regarding the Veteran complaining of back pain in service conflict with the records that show the Veteran denied recurrent back pain then asserted many times over in private records that his pain started in 2004.  The Board assigns M.S.'s testimony very little probative weight as a result.  

B.G. stated that the Veteran complained about a back condition since he came home from service.  (Transcript, p 21.)  However, the evidence shows the Veteran told practitioners repeatedly that his back disability started in 2004.  B.G.'s statement is assigned very limited probative weight and the statements the Veteran gave while seeking initial treatment for a back disability are found to be more reliable.  

The Board finds that service connection on a direct basis, on the basis of aggravation and on the basis of secondary aggravation is not warranted.  In coming to this conclusion the Board relies on the totality of the evidence in file.  This includes the Veteran's statements which were made at the time events occurred (like during the separation examination and while receiving initial treatment for a back problem in 2004) and his current statements.  It includes the examiners' opinions regarding the unlikelihood of a back disability being related to his service-connected disability.  This includes all of the lay statements which the Board assigns lesser weight to for the reasons explained above.  

A grant of service connection on a direct basis is not warranted because there is no showing of any spine disability in service and the most probative evidence shows the Veteran's disability started in 2004, long after service.  Similarly, the evidence does not support any aggravation of a spine disability in service because the spine disability did not start until the 2004.  There is no competent evidence reflecting that back disability or a permanent increase in its severity is related to a service-connected disability.  

The Board has weighed the evidence and found that it is not in equipoise; the reasonable doubt rule is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Based on all of the evidence, the claim is denied.  


ORDER

Entitlement to service connection for a back disability is denied.  


REMAND

The Veteran filed a notice of disagreement in April 2009 to the March 2009 denial of the Veteran's TDIU claim.  The Veteran is entitled to a statement of the case (SOC).  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that, when an appellant files a timely notice of disagreement as to a particular issue, and no SOC is furnished, the Board should remand, rather than refer, the claim for the issuance of an SOC.  

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran and his representative, addressing the March 2009 rating decision that denied the claim for TDIU.  The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of this claim.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


